Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5, 8, 12, 14, 22, 32, 39-40 and 77-82 are pending.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1, 5, 8, 12, 14, 22, 32 and 78, drawn to a particular antigen-binding protein or fragment thereof, comprising an antibody heavy chain constant (CH) domain comprising an engineered reactive amino acid residue at a first position and an engineered reactive amino acid residue at a second position; wherein, according to the numbering of the EU index of Kabat, the first position is position 274 and the second position is selected from the group consisting of: 339, 360, 384, 385, 422, 440, and any combination thereof, and a pharmaceutical composition comprising said antigen-binding protein or fragment thereof, classified in CPC C07K 16/00, C07K 2317/56, C2317/52, A61K 47/68. 

Group II.  Claim 2, drawn to a particular antigen-binding protein or fragment thereof, comprising an antibody heavy chain constant (CH) domain comprising an engineered reactive amino acid residue at a first position and an engineered reactive amino acid residue at a second position; wherein, according to the numbering of the EU index of Kabat, the first position is position 339 and the second position is selected from the group consisting of: 290, 360, 384, 385, 422, 440, and any combination thereof, classified in CPC C07K 16/18, C2317/524. 


Group III.  Claim 3, drawn to a particular antigen-binding protein or fragment thereof, comprising an antibody heavy chain constant (CH) domain comprising an engineered reactive amino acid residue at a first position and an engineered reactive amino acid residue at a second position; wherein, according to the numbering of the EU index of Kabat, the first position is position 118 and the second position is selected from the group consisting of: 274, 339, 384, 385, 422, 440, and any combination thereof, classified in CPC C07K 16/28, C2317/526. 

Group IV.  Claim 4, drawn to a particular antigen-binding protein or fragment thereof, comprising an antibody heavy chain constant (CH) domain comprising an engineered reactive amino acid residue at a first position and an engineered reactive amino acid residue at a second position; wherein, according to the numbering of the EU index of Kabat, the first position is position 384 and the second position is selected from the group consisting of: 118, 274, 290, 339, and any combination thereof, classified in CPC C07K 16/30, C2317/524. 

Group V.  Claims 39, 40 and 77, drawn to a method of producing a particular antigen-binding protein, classified in CPC C12N 15/8258, C07K 16/00, C2317/524. 

Group VI.  Claim 79, drawn to a method of treating a particular disease or disorder, comprising administering to a subject in need thereof the antigen-binding protein or fragment thereof, comprising an antibody heavy chain constant (CH) domain comprising an engineered reactive amino acid residue at a first position and an engineered reactive amino acid residue at a second position; wherein, according to the numbering of the EU index of Kabat, the first position is position 274 and the second position is selected from the group consisting of: 339, 360, 384, 385, 422, 440, and any combination thereof, classified in CPC A61K 47/6803, A61K47/60.

Group VII.  Claims 80-82, drawn to an isolated nucleic acid molecule encoding the antigen-binding protein or fragment thereof, comprising an antibody heavy chain constant (Cu) domain comprising an engineered reactive amino acid residue at a first position and an engineered reactive amino acid residue at a second position; wherein, according to the numbering of the EU index of Kabat, the first position is position 274 and the second position is selected from the group consisting of: 339, 360, 384, 385, 422, 440, and any combination thereof, an expression vector comprising said nucleic acid molecule, and a host cell comprising said expression vector, classified in CPC C12N 15/70, C07K 2317/14, C07K 16/28. 

The inventions are independent or distinct, each from the other because:
Inventions of Groups I-IV and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the antigen-binding protein or fragment thereof comprising different combination of substitutions and nucleic acid molecule have different structure, binding specificity and mode of operation and effect.   Nucleic acid molecules or polynucleotides are transcribed into RNA and the RNA is translated into protein.  Thus, polynucleotides encode proteins.  Antigen-binding proteins bind to other proteins.  The two types of molecules therefore have different functions - the encoding of protein versus binding to other proteins, different modes of operation - transcription and translation versus protein-protein interactions - and different effects - production of protein versus interacting with another protein.  Therefore, they are patentably distinct.

Inventions of Groups V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different methods as claimed have different method steps and endpoints.  Therefore, they are patentably distinct.

Inventions I and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method can be used to make different products as claimed.   Therefore, they are patentably distinct.
Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to treat different diseases as claimed, or making antibody.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of (A) a particular combination of substitutions identifiable in claims 1, 2, 3, and 4, (B) whether the linker is cleavable or non-cleavable identified in claim 8, (C) a particular ligand/targeting moiety identifiable in claim 14, (D) if the targeting moiety is a drug, a particular drug identifiable in claim 22.  The species are not obvious variants of each other based on the current record.
If Group I, VI or VII is elected, Applicant is further required under 35 U.S.C. 121 to elect a particular of (A) a particular combination of substitutions, (B) whether the linker is cleavable or non-cleavable, (C) a particular ligand/targeting moiety, and (D) if the targeting moiety is a drug, a particular drug. 
If Group II, III or IV is elected, Applicant is further required under 35 U.S.C. 121 to elect a particular of a particular combination of substitutions for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 3, 4, 39, 78, 79 and 80 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
The species of antigen-binding peptides have different structures, e.g., different combination of substitutions and binding specificities.  The antigen-binding protein conjugated to different drug, or prodrug such as the ones recited in claim 14 and 22 have different structure, and therapeutic effects.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644